Exhibit 10.91

LICENSE AGREEMENT

          This LICENSE AGREEMENT (“Agreement”) is made and entered into this
28th day of March, 2003, by and between Synbiotics Corporation, a California
corporation (“Synbiotics”), on the one hand, and Heska Corporation, a Delaware
corporation (“Heska”), on the other hand.

RECITALS

          A.          Synbiotics is in the business of developing, manufacturing
and marketing veterinary diagnostics, vaccines and other animal health related
products worldwide.

          B.          Heska is in the business of developing, manufacturing and
marketing innovative health products for dogs, cats and horses.

          C.          Synbiotics is the owner of United States Patent No.
4,789,631 issued on December 6, 1988 to Edward T. Maggio, entitled “Immunoassay
for Anti-Dirofilaria Immitis Antibody” (the “631 Patent”).

          D.          Heska is the owner of United States Patent No. 6,391,569
B1 issued on May 21, 2002 to Robert B. Grieve, et al., entitled “Method to
Detect Dirofilaria Immitis Infection” (the “569 Patent”).

          E.          On or about November 12, 1998, Synbiotics filed a lawsuit
against Heska entitled Synbiotics Corporation vs. Heska Corporation, United
States District Court for the Southern District of California, Case No. 98 CV
2076 TW (the “Complaint”), in which it asserted claims for damages and
injunctive relief against Heska for Heska’s alleged infringement of the ‘631
Patent.  On or about January 15, 1999, Heska filed an Answer and Counterclaim
and on or about June 1, 1999, Heska filed an Amended Answer and Counterclaim
(the “Counterclaim”).  In the Counterclaim, Heska denied the claims asserted in
the Complaint and sought a declaration from the court that the ‘631 Patent was
invalid, unenforceable and not infringed by Heska.  Synbiotics filed a Reply in
which it denied the claims asserted in the Counterclaim.  The proceedings
relating to the Complaint and the Counterclaim shall hereinafter be referred to
as the “Lawsuit.”

          F.          In furtherance of the settlement of the Lawsuit,
Synbiotics is willing to license certain of its intellectual property to Heska.

[*] Certain confidential portions of this Exhibit were omitted by means of
redacting a portion of the text (the “Mark”). This Exhibit has been filed
separately with the Secretary of the Securities and Exchange Commission without
the Mark pursuant to an Application Requesting Confidential Treatment under Rule
12b-24 under the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

TERMS OF AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for good and valuable consideration, the Parties hereby
agree as follows:

ARTICLE 1     DEFINITIONS

For purposes of this Agreement, the following words and phrases shall have the
following meanings:

1.1

“Affiliate(s)”  shall mean (a) a business entity which owns, directly or
indirectly, a controlling interest of at least fifty percent (50%) of a Party to
this Agreement, by stock ownership or otherwise; or (b) a business entity which
is at least fifty percent (50%) owned or controlled by a Party to this
Agreement, either directly or indirectly, by stock ownership or otherwise; or
(c) a business entity, the ownership of which is directly or indirectly common
with at least fifty percent (50%) ownership of a Party to this Agreement, by
stock ownership or otherwise.

 

 

1.2

“Calendar Year” shall mean, with respect to the first Calendar Year, commencing
on April 1, 2003 and ending on December 31, 2003.  The second Calendar Year
shall commence on January 1, 2004 and end on December 31, 2004.  The third
Calendar Year shall commence on January 1, 2005 and end on December 6, 2005.

 

 

1.3

“Calendar Quarter” shall mean a period of three (3) consecutive calendar months
ending on March 31, June 30, September 30 and December 31 of any Calendar Year,
with the exception that in 2005, the fourth quarter shall end on December 6
rather than December 31.

 

 

1.4

“Di33-based Licensed Products” shall mean any heartworm antibody detection test
product or part thereof using at least one recombinant Di33 protein, wherein a
Di33 protein has properties as set forth in the ‘569 Patent, including any said
heartworm antibody detection test product or part thereof within the scope of a
claim in the Patent Rights or manufactured by a process within the scope of a
claim in the Patent Rights.

 

 

1.5

“Effective Date” means the date first noted above.

 

 

1.6

“Licensed Products” shall mean Mab-based Licensed Products and/or Di33-based
Licensed Products.

 

 

1.7

“Mab-based Licensed Products” shall mean any heartworm antigen detection test
product or part thereof having or using at least one monoclonal antibody that
reacts with Dirofilaria immitis antigenic extract, including any said heartworm
antigen detection test product or part thereof within the scope of a claim in
the Patent Rights or manufactured by a process within the scope of a claim in
the Patent Rights.  For avoidance of doubt, the

2



--------------------------------------------------------------------------------

 

Parties agree that Heska’s SOLO STEP® CH product and canine and feline reference
laboratory heartworm antigen detection tests using such a monoclonal antibody
are “Mab-based License Products”.

 

 

1.8

“Net Sales” shall mean Heska’s actual gross receipts from sales made between
April 1, 2003 and December 6, 2005, of Mab-based Licensed Products (whether or
not such Mab-based Licensed Products would also qualify as Di33-based Licensed
Products), less the sum of the following:

 

 

 

(a)

actual cost of freight charges or freight absorption, separately stated in such
invoice;

 

 

 

 

(b)

actual trade, quantity or cash discounts allowed, if any;

 

 

 

 

(c)

amounts actually repaid or credited by reason of rejection or return; and

 

 

 

 

(d)

sales, tariff duties and/or use taxes separately stated on each invoice.

 

 

 

 

If any Mab-based Licensed Products are sold in combination with other separate
products (“Other Products”) for a single unit price, Net Sales for such
combination products shall be a percentage of the unit price determined by
dividing the fair market sales price of the Mab-based Licensed Products by the
aggregate fair market sales prices of such Mab-based Licensed Products and the
Other Products. If any Other Product does not have a separately established fair
market sales price, the Parties will negotiate in good faith to determine one.  
If the Parties can not agree to such a fair market sales price, the Parties will
determine such a price pursuant to Article 8.  For purposes of clarity, should
Heska sell a combination product that qualifies as both  a Mab-based Licensed
Product and a Di33-based Licensed Product intended to detect both heartworm
antigen and heartworm antibodies, Net Sales for such a  combination productwould
be a percentage of the unit price of such  combination productdetermined by
dividing the fair market price of the Mab-based Licensed Product by the
aggregate fair market sales prices of such Mab-based Licensed Product and such
Di33-based Licensed Product.

 

 

 

1.9

“Party” or “Parties” shall mean Heska or Synbiotics, or both, as the context
indicates.

 

 

 

1.10

“Patent Rights” shall mean the ‘631 Patent.

 

 

 

1.11

“Territory” shall mean the United States, including its territories and
possessions.

ARTICLE 2     GRANT

2.1

Synbiotics hereby grants to Heska and its Affiliates a non-exclusive [*] license
to the Patent Rights, without the right to sublicense except as approved by
Synbiotics in writing, to make, have made, use, sell and have sold Mab-based
Licensed Products in the Territory, except products utilizing the format
technology that is

3



--------------------------------------------------------------------------------

 

proprietary and that, as of today, is provided by AGEN to Synbiotics in the test
format in Synbiotics’ current WITNESS heartworm diagnostic products.  For
purposes of clarity, Synbiotics hereby acknowledges Heska’s right to have such
Mab-based Licensed Products or any component thereof manufactured by a third
party. This license grant is limited only to Heska’s own Mab-based Licensed
Products whereas products which Heska may distribute for other parties that may
otherwise infringe the Patent Rights are specifically excluded, except as
approved by Synbiotics in writing.

 

 

2.2

Synbiotics hereby also grants to Heska and its Affiliates a non-exclusive [*]
license to the Patent Rights, without the right to sublicense except as approved
by Synbiotics in writing, to make, have made, use, sell and have sold Di33-based
Licensed Products in the Territory, except products utilizing the format
technology that is proprietary and that, as of today, is provided by AGEN to
Synbiotics in the test format in Synbiotics’ current WITNESS heartworm
diagnostic products.  For purposes of clarity, Synbiotics hereby acknowledges
Heska’s right to have such Di33-based Licensed Products or any component thereof
manufactured by a third party.  Furthermore, the Parties agree that, as
contemplated by Section 1.8, if a product qualifies as both a Mab-based Licensed
Product and a Di33-based Licensed Product, it shall be subject to royalties
under Section 3.1. This license grant is limited only to Heska’s own Di33-based
Licensed Products whereas products which Heska may distribute for other parties
that may otherwise infringe the Patent Rights are specifically excluded, except
as approved by Synbiotics in writing.

 

 

2.3

Heska shall be responsible, at its sole expense, for all marketing and
regulatory approvals of Licensed Products sold by it under this Agreement.

ARTICLE 3     ROYALTIES 

3.1

In consideration of the rights, privileges and licenses granted by Synbiotics
under [*], Heska shall pay royalties to Synbiotics in an amount equal to [*]of
Net Sales of Mab-based Licensed Products sold by Heska and its Affiliates.  On
sales between Heska and any Affiliates for resale to an independent third party
other than a Heska Affiliate, the royalty shall be based on the resale to an
independent third party.

 

 

3.2

Heska shall make annual royalty payments for Net Sales of Mab-based Licensed
Products pursuant to Section 3.1 to Synbiotics in United States dollars
according to the following schedule, without notice or grace period:


 

Period of Net Sales

 

Royalty Due Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Apr. 1, 2003 – Dec. 31, 2003

 

April 30, 2004

 

Jan. 1, 2004 – Dec. 31, 2004

 

April 30, 2005

 

Jan. 1, 2005 – Dec. 6, 2005

 

April 30, 2006

4



--------------------------------------------------------------------------------

 

Such payments will be made by either check or wire transfer, at Heska’s
discretion, payable to Synbiotics Corporation, and will be sent to the address
provided by Synbiotics in writing.

ARTICLE 4     REPORTS; AUDITS

4.1

Heska shall deliver to Synbiotics true and accurate reports of the following
information to accompany royalty payments of Article 3 above:

 

 

 

(a)

Gross receipts from sales for the pertinent period for each respective MAb-based
Licensed  Product sold by Heska and its Affiliates under this Agreement for each
Calendar Year;

 

 

 

 

(b)

The sum of (a) through (d) set forth in Section 1.7; and

 

 

 

 

(c)

total royalties due.

 

 

 

4.2

Heska will provide Synbiotics a written report of quarterly royalty accruals for
each Calendar Quarter within thirty (30) days of the end of such Calendar
Quarter.

 

 

4.3

Heska shall keep full true and accurate books of account, in accordance with
generally accepted accounting principles, containing all information that may be
necessary for the purpose of showing the amounts payable to Synbiotics
hereunder.  Said books of account shall be kept at Heska’s principal place of
business. Said books and the supporting data shall be open for audit no more
than once per Calendar Year, and at reasonable times upon reasonable notice to
Heska, for three (3) years following the end of the Calendar Year to which they
pertain, to the inspection of an independent, nationally-recognized certified
public accountant reasonably acceptable to Heska for the purpose of verifying
Heska’s royalty statement or compliance in other respects with this Agreement,
all at the expense of Synbiotics; provided, however, if an audit correctly
discloses that the royalties payable by Heska for any audited period are more
than [*] of the royalties actually paid for such period, then Heska shall pay
the fees and expenses charged by the accountant.  Such independent accountant
will not disclose to Synbiotics any information other than the accuracy of
Heska’s reports and calculations.

ARTICLE 5     PATENT INFRINGEMENT ACTIONS

5.1

During the term of this Agreement, Synbiotics shall be obligated, to the extent
it is commercially reasonable to do so, to prosecute at its own expense and in
good faith all third party infringements of the ‘631 Patent.  The total cost of
any such infringement action commenced or defended by Synbiotics shall be borne
by Synbiotics and Synbiotics shall keep any recovery for damages for
infringement derived therefrom.  Heska shall reasonably cooperate with such
prosecution, including notifying Synbiotics of any potential third party
infringement of the ‘631 Patent, provided that all out-of-pocket costs will be
borne by Synbiotics.  Furthermore, if Heska expects that any such cooperation

5



--------------------------------------------------------------------------------

 

with respect to any single infringement prosecution will exceed sixteen (16)
hours of Heska’s time, the Parties agree to discuss fair compensation of Heska
prior to Heska beginning such cooperation activity.

 

 

5.2

If within six (6) months after having been notified of or having given notice of
any alleged infringement of the Patent Rights, Synbiotics shall have been
unsuccessful in persuading the alleged infringer to desist and shall not have
brought and shall not be diligently prosecuting an infringement action (unless
it is not commercially reasonable to prosecute), or if Synbiotics shall notify
Heska at any time prior thereto of its intention not to bring suit against any
alleged infringer, (unless it is not commercially  reasonable to prosecute),
then the license granted under [*] of this Agreement shall be [*].  It is
conclusively deemed to be not commercially reasonable to bring any prosecution
against a party selling less than [*] per Calendar Year of allegedly infringing
product.

ARTICLE 6     REPRESENTATIONS / INDEMNIFICATION / LIMITATION OF LIABILITY

6.1

Synbiotics represents and warrants to Heska that it has full right and authority
to grant the licenses under this Agreement, and that it has no relationship with
any other entity that would preclude it from carrying out its obligations under
this Agreement.  Heska represents and warrants to Synbiotics that it has the
full right and authority to enter into and perform this Agreement, and that it
has no relationship with any other entity that would preclude it from carrying
out its obligations under this Agreement. Heska further represents and warrants
to Synbiotics that, as of the Effective Date, it has no commercially reasonable
knowledge of any potential third party infringement of the ‘631 patent.

 

 

6.2

Heska shall at all times during the term of this Agreement and thereafter,
indemnify, defend and hold Synbiotics, its directors, officers, employees,
agents and Affiliates (“Indemnified Party”) harmless against all claims and
expenses, including legal expenses and reasonable attorneys’ fees, arising out
of the death of or injury to any person or persons or out of any damage to
property or the environment, and against any other claim, proceeding, demand,
expense and liability of any kind whatsoever resulting from Heska’s production,
manufacture, sale, use, lease, consumption or advertisement of the Licensed
Products or arising from any of Heska’s obligations hereunder, except to the
extent such claims and expenses are due to the gross negligence or willful
misconduct of Synbiotics.

 

 

6.3

If an Indemnified Party seeks indemnification from Heska, it shall promptly give
notice to Heska of any such claim or suit threatened, made or filed against it
by a third party which forms the basis for such claim or suit.  Heska shall have
the sole right to defend such claim or suit, including the right to select
counsel.  No settlement or compromise shall be binding on an Indemnified Party
hereto without its prior written consent, which consent shall not be
unreasonably withheld.

6



--------------------------------------------------------------------------------

6.4

SYNBIOTICS MAKES NO REPRESENTATIONS THAT THE LICENSED PRODUCTS WILL NOT INFRINGE
THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 7     ASSIGNMENT

7.1

This Agreement or any right or obligation hereunder may not be assigned or
otherwise transferred without the prior written consent of the other Party,
which consent will not be unreasonably withheld; provided, however, such consent
shall not be required in the case of a sale or other transfer to a third party
of all or substantially all of (a) the stock or (b) the assets of a Party’s
business, in which event written notice of such sale or other transfer shall be
provided to the other Party. For purposes of this Section 7.1, acquisition by
reverse triangular merger shall be deemed a transfer of all stock.  Any
permitted assignee shall assume all obligations of its assignor under the
Agreement.

ARTICLE 8   DISPUTE RESOLUTION

8.1

The Parties shall attempt in good faith to resolve any dispute or disagreement
(“Dispute”) arising out of or relating to this Agreement promptly by negotiation
between representatives who have authority to settle the controversy.  Any Party
may give the other Party written notice of any Dispute not resolved in the
normal course of business.  Within fifteen (15) days after delivery of the
notice, the receiving Party shall submit to the other Party a written response. 
The notice and the response shall include (a) a statement of each Party’s
position and a summary of arguments supporting that position, and (b) the name
and title of the representative who will represent that Party and of any other
person who will accompany the representative.  Within thirty (30) days after
delivery of the disputing Party’s notice, the representatives of both Parties
shall meet at a mutually acceptable time and place and thereafter as often as
they reasonably deem necessary, to attempt to resolve the Dispute.  All
reasonable requests for information made by one Party to the other Party will be
honored.

 

 

8.2

All negotiations pursuant to this Article 8 are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.  If the Dispute has not been resolved by negotiation within
forty-five (45) days of the disputing Party’s notice, or if the Parties failed
to meet within thirty (30) days, the Parties shall endeavor to settle the
Dispute by mediation under the then current CPR Model Mediation Procedure for
Business Disputes. Each Party shall bear its own costs.

 

 

8.3

If the Parties are unable to resolve the Dispute by mediation in accordance with
Section 8.2, then the Dispute will be finally settled by binding arbitration to
be conducted in San

7



--------------------------------------------------------------------------------

 

Francisco, California (or at such other location as the Parties may agree) under
the commercial arbitration rules then prevailing of the American Arbitration
Association by one arbitrator appointed in accordance with those rules.  The
arbitrator shall be chosen from a panel of arbitrators knowledgeable in the
companion animal health care industry.  The arbitrator will apply the law
specified in Section 11.1 to the merits of the Dispute.  The decision of the
arbitrator shall be final, conclusive and binding on the Parties to the
arbitration.  Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  The arbitrator may grant permanent
injunctions or other relief in such dispute or claim; provided that the
arbitrator may not grant licenses to any intellectual property owned by either
Party nor may the arbitrator award punitive damages.

 

 

8.4

Notwithstanding the foregoing, without breach of the arbitration provision and
without reference to Article 8, either Party may seek to enforce any violation
of the settlement, including this Agreement, through the process of the United
States District Court, Southern District of California.

 

 

8.5

Nothing in this Article 8 shall modify, alter or supersede the rights of either
Party contained in the Consent Judgment and Injunction entered into pursuant to
the Settlement Agreement.

ARTICLE 9     TERM AND TERMINATION

9.1

This Agreement shall be effective as of the Effective Date and shall continue in
effect until December 6, 2005, unless earlier terminated as set forth in Section
9.2 or 9.3.  Upon expiration of this Agreement, Heska shall have a fully paid,
irrevocable license to the Patent Rights.

 

 

9.2

This Agreement may be terminated by either Party at any time during the term of
this Agreement:

 

 

 

(a)

if the other Party is in breach of its material obligations hereunder and (i) in
the case of any breach other than nonpayment, has not within ninety (90) days
after written notice requesting cure of the breach commenced substantial efforts
toward cure of the breach and continuously and diligently conducted such efforts
until (even after the 90th day, if necessary) the breach is cured, or (ii) in
the case of nonpayment, has not within [*] after written notice requesting cure
of the breach cured the breach;  provided, however, in the event of a good faith
dispute with respect to the existence of a material breach, the ninety (90) day
cure period shall begin when the Dispute is resolved pursuant to Article 8;

 

 

 

 

(b)

upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy proceeding such right to terminate shall
only

8



--------------------------------------------------------------------------------

 

 

become effective if the Party consents to the involuntary bankruptcy or such
proceeding is not dismissed within ninety (90) days after the filing thereof.

 

 

9.3

This Agreement shall be coterminous with the Settlement Agreement and Mutual
Release of Claims (“Settlement Agreement”) entered into between the Parties on
even date herewith if the Settlement Agreement is terminated before the
expiration date of this Agreement.

 

 

9.4

Unless terminated pursuant to Section 9.2(b), in the event this Agreement is
rejected by Synbiotics or its receiver or trustee under applicable bankruptcy
laws due to Synbiotics’ bankruptcy, then all rights and licenses granted under
this Agreement by Synbiotics to Heska are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code and any similar law or
regulation, licenses of rights to “intellectual property” as defined under
Section 101(52) of the Bankruptcy Code.  The Parties agree that all intellectual
property rights licensed hereunder, including the Parties’ Patent Rights, are
part of the “intellectual property” as defined under Section 101(52) of the
Bankruptcy Code subject to the protections afforded the non-terminating Party
under Section 365(n) of the Bankruptcy Code.

 

 

9.5

Upon expiration or termination of this Agreement, neither Party shall be
released from any obligation that matured prior to the effective date of such
expiration or termination.

 

 

9.6

The provisions of Articles 3.2, 4, 6, 8, 9.1 (in the event of expiration, only),
9.5, 10 and 11 shall survive the expiration or termination of this Agreement. 

ARTICLE 10     NOTICES

10.1

Any notice or communication pursuant to this Agreement shall be sufficiently
made or given if sent by personal delivery, by a nationally-recognized overnight
courier, or by certified, first-class mail, postage prepaid, addressed to the
address below, or such other address that a Party has given by written notice
under this Section 10.1.

 

 

 

In the case of Heska:

 

 

 

 

Heska Corporation

 

 

1613 Prospect Parkway

 

 

Fort Collins, CO 80525

 

 

 

 

 

Attention:

Chief Executive Officer

 

 

Copy to: 

Executive Vice President, Intellectual Property

 

 

 

and Business Development

9



--------------------------------------------------------------------------------

 

In the case of Synbiotics:

 

 

 

 

Synbiotics Corporation

 

 

11011 Via Frontera

 

 

San Diego, CA  92127

 

 

 

 

 

 

Attention:

President

 

 

Copy to:

Hayden Trubitt; Heller Ehrman White & McAuliffe LLP

 

 

 

4350 La Jolla Village Drive, 7th Floor; San Diego, CA 92122         

ARTICLE 11     MISCELLANEOUS

11.1

California Law.  This Agreement shall be governed by and interpreted in
accordance with California law.

 

 

11.2

Integration and Modification.  Each Party represents and warrants that as of the
date of the full execution of this Agreement, no promise, inducement or
agreement not expressed herein has been made to it in connection with this
Agreement, and that this Agreement, the Consent Judgment and Injunction, the
Settlement Agreement and the License Agreement relating to the ‘569 Patent,
contain the entire agreement between the Parties as to the subject matter
related hereto and supersede any previous agreements, negotiations, promises or
understandings between them as to the subject matter contained herein.  It is
expressly agreed that this Agreement may not be altered, modified or amended
except by a writing duly executed by the undersigned Parties.

 

 

11.3

Headings.  The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

 

11.4

Promotional Activities.  Except as specified herein, nothing contained in this
Agreement shall be construed as conferring any right to use in advertising,
publicity or other promotional activities any name, trade name, trademark, or
other designation (including any contraction, abbreviation, or simulation of any
of the foregoing) of the other Party without the express written approval of the
other Party.  Neither Party shall use any designation of the other Party in any
promotional activity associated with this Agreement or the Licensed Product
without the express written consent of the other Party. 

 

 

11.5

Severability.  In the event any provision of this Agreement shall be determined
to be invalid, illegal or unenforceable, such provision shall be severable from
the remainder of the Agreement, and the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

 

11.6

Waiver.  Failure at any time to require performance of any of the provisions
herein shall not waive or diminish a Party’s right thereafter to demand
compliance therewith or with

10



--------------------------------------------------------------------------------

 

any other provision. Waiver of any default shall not waive any other default. A
Party shall not be deemed to have waived any rights hereunder unless such waiver
is in writing and signed by a duly authorized officer of the Party making such
waiver.

 

 

11.7

Force Majeure.  Neither Party shall be held responsible for the failure or delay
in performance herein when such failure or delay is due to any act of God or of
the public enemy, war, compliance with laws, governmental acts or regulations,
fire, flood, epidemic, strikes and labor interruption, accident, unusually
severe weather or other causes similar to the foregoing beyond their reasonable
control.  Any Party whose performance is affected by such force majeure shall
promptly give notice to the other Party of such force majeure upon which such
Party intends to rely to excuse its performance. 

 

 

11.8

Independent Contractors.  The relationship between Synbiotics and Heska under
this Agreement shall be that of independent contractors engaged in the operation
of their own respective businesses.  Nothing in this Agreement is intended or is
to be construed to constitute Heska and Synbiotics as partners,
employer/employee, or principal/agent, or the employees or agents of any Party
hereto as employees or agents of the other Party.  Neither Party has the express
or implied right or authority to assume or create any obligations for or on
behalf of the other Party, to bind the other Party to any contract or
undertaking with any third party or to make any warranties or representations
for or on behalf of the other Party.

 

 

11.9

Counterparts.  This Agreement may be executed in counterparts, each of which is
deemed to be an original, but all of which together shall constitute one and the
same instrument.  Facsimile and photocopy signatures shall carry the same force
and effect, and shall bind the parties hereto in the same manner, as original
signatures to this Agreement.

 

 

11.10

Construction.

 

 

 

 

11.10.1

The language and terms of this Agreement are to be understood in their ordinary
sense (except where otherwise defined herein) and are not to be interpreted in a
technical manner so as to unfairly deprive any Party of substantive rights.

 

 

 

 

11.10.2

The text of this Agreement is the product of negotiation among both Parties and
is not to be construed as having been prepared by one Party or the other.

 

 

11.11

Warranty of Authorized Signatories.  Each of the signatories to this Agreement
warrants and represents that he or she is competent and authorized to enter into
this Agreement on behalf of the Party for whom he or she purports to sign.

 

 

11.12

Confidentiality.  The Parties shall treat the existence and terms of this
Agreement in accordance with Article 6 of the Settlement Agreement between
Synbiotics Corporation and Heska Corporation.

11



--------------------------------------------------------------------------------

ARTICLE 12  PATENT MARKING

12.1

Heska shall, within a reasonable amount of time from the Effective Date, mark
all Licensed Product in accordance with applicable laws and regulatory
requirements with (at a minimum) United States Patent Number 4,789,631.  It is
agreed that patent markings on product inserts shall be sufficient.


HESKA CORPORATION

 

SYNBIOTICS CORPORATION

 

 

 

 

 

By:

/s/ CAROL TALKINGTON VERSER

 

By:

/s/ PAUL R. HAYS

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Carol Talkington Verser, Ph.D.

 

Name:

Paul R. Hays

Title:

Executive Vice President

 

Title:

President

12